DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are pending in this application.  
	Claims 1, 18, 19 and 20 are currently amended.



Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 02/02/2021, with respect to Claim 1 interpreted under 35 U.S.C 112 (f) has been fully considered and are persuasive.  The 35 U.S.C 112 (f) Claim Interpretation of Claim 1 and respective dependencies has been withdrawn. 

Applicant’s arguments, see Remarks, filed 02/02/2021, with respect to the 35 U.S.C 102(a)(1) rejection(s) of claim(s) 1-12 and 17-20 under Vandeweerd (US PG. Pub. 2017/0302822 A1) and the 35 U.S.C 103 rejection(s) of claim(s) 13-16 under Vandeweerd (US PG. Pub. 2017/0302822 A1) in view of Amou (US PAT. No. 6,178,415 B1) have been fully considered and are persuasive.  Therefore, the rejection(s) has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made also in view of Chang (US PG. Pub. 2013/0293696 A1).
	
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandeweerd (US PG. Pub. 2017/0302822 A1) in view of Chang (US PG. Pub. 2013/0293696 A1).

	Referring to Claim 1, Vandeweerd teaches an information processing apparatus (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140) comprising: 
	a processor (See Vandeweerd, Fig. 2, Processor 202) configured to:
receive a transmission request for image data from an image processing apparatus to which a user provides an instruction to execute image processing (See Vandeweerd, Fig. 1, Sect. [0119]-[0120], if the server system 140 determines that the received captured image data needs to be secured, the server system 140 may transmit a message to the originating electronic device 110 and request that the processor 202 of the electronic device 110 apply a further security policy to the flagged image data.  Accordingly, the server system 140 may dynamically determine whether image data associated with a security marker 415 needs to be secured, the transmitted message may include information associated with the captured image data, such as meta-data associated with the captured image data.).

Vanderweerd fails to explicitly teach 
acquire a security policy that includes an attribute of the image processing apparatus in a case where the transmission request is received; and 

However, Chang teaches 
acquire a security policy that includes an attribute of the image processing apparatus in a case where the transmission request is received (See Chang, Fig. 3, Sect. [0046]-[0047], Based on processing of confidential image data a Secure Socket Layer, SSL, with pre-authorized certificate implemented.  Virtual private network (VPN) could be another implementation depending on the level of security requirements and compression attributes could also be applied. The first authentication and security component 102 is the repository of the device credential and used to acquire and store VPN Security information, username, password combination, and other device certificates of authentication.); and 
perform control for transmitting the image data to the image processing apparatus and executing the image processing in the image processing apparatus in accordance with the acquired security policy (See Chang, Fig. 3, Sect. [0048], The image data processing and transfer component 104 receives the raw digitized data from the object imaging device 200 and processes them into JPEG or MPEG data stream or the other file formats.  And the data streams or other file formats could be transferred to the hosting service of sharing and management module by the network 500 for image data distribution, processing and execution.).
 mutually communicate and manage the image concurrently are in need (See Sect. [0006] of the Chang reference).  Therefore, it would have been obvious to combine Vandeweerd in view of Chang to obtain the invention as specified in claim 1.

	Referring to Claim 2, the combination of Vandeweerd in view of Chang teaches the information processing apparatus according to claim 1 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140), wherein the attribute information includes information related to at least one of an installation environment of the image processing apparatus or a relationship between the user and the image processing apparatus (See Vandeweerd, Fig. 1, Sect. [0025], Fig. 1 illustrates an installation environment 100 where an electronic device 110 used for capturing image data is being operated by a user 102. The electronic device 110 may be any suitable electronic device that may be held and operated by the user 102 in order to interact with the environment 100.).

Referring to Claim 3, the combination of Vandeweerd in view of Chang teaches the information processing apparatus according to claim 2 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140), wherein the information related to the installation environment is information representing an installation location of the image processing apparatus (See Vandeweerd, Fig. 1, Sect. [0028], the electronic device 110 may be operated in any other position relative to the viewing surface of the display device 120. For example, the electronic device 110 may be operated such that the field of view 114 of the camera 112 originates from an off-center position relative the viewing surface of the display device 120.).

	Referring to Claim 4, the combination of Vandeweerd in view of Chang teaches the information processing apparatus according to claim 2 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140), wherein the information related to the relationship between the user and the image processing apparatus is information representing whether or not the image processing apparatus is installed at an affiliation destination of the user (See Vandeweerd, Fig. 1, Sect. [0029], the electronic device 110 may be positioned at various distances from the display device 120, a user 102 may operate the electronic device 110 and may physically position the electronic device 110 to be nearer or farther away from the display device 120. When the display device 120 is within the field of view 114, the displayed contents of the display device 120 may occupy a portion of a captured image. In some embodiments, when the electronic device 110 is nearer to the display device 120, the contents of the display device 120 may occupy a larger portion of the captured image. When the electronic device 110 is further away from the display device 120, the contents of the display device 120 may occupy a smaller portion of the captured image).

	Referring to Claim 5, the combination of Vandeweerd in view of Chang teaches the information processing apparatus according to claim 1 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140), wherein the security policy is a security policy for which an instruction to perform a predetermined process for preventing at least one of the user or the image data from being specified is provided (See Vanderweed, Fig. 6, Image trigger disabling, Step 652, Sect. [0101], At 652, in response to determining that the security marker is detected by the electronic device, the processor 202 may apply a security policy to image data captured by the electronic device 110. In particular, the processor 202 may disable a trigger mechanism for capturing the image data by an application on the electronic device 110. For example, the processor 202 may disable a trigger mechanism associated with the camera application 222. That is, the processor 202 may not allow the camera application 222 to store images or videos to memory. Similarly, the processor 202 may not allow the camera application 222 to access image data.).

	Referring to Claim 6, arguments analogous to claim 5 are applicable herein.   Thus, the apparatus of claim 6 is rejected for the same reasons discussed in the rejection of claim 5.
Referring to Claim 7, arguments analogous to claim 5 are applicable herein.   Thus, the apparatus of claim 7 is rejected for the same reasons discussed in the rejection of claim 5.

	Referring to Claim 8, arguments analogous to claim 5 are applicable herein.   Thus, the apparatus of claim 8 is rejected for the same reasons discussed in the rejection of claim 5.

Referring to Claim 9, the combination of Vandeweerd in view of Chang teaches the information processing apparatus according to claim 5 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140), 
wherein the predetermined process is a process of transmitting information related to the image data to the image processing apparatus excluding specifying information that leads to specifying of at least one of the user or the image data (See Vandeweerd, Sect. [0103], the processor 202 may disable a trigger mechanism for accessing image data by applications other than the camera application 222 of an electronic device…Thus, the processor 202 may not allow the social media application to capture images or videos for transmission or sharing with the associated social media network. Accordingly, at 652, the processor 202 secures image data detected by the electronic device 110. Where image data is associated with a security marker 415, the processor 202 may not allow the detected image data to be accessed, captured, or shared.).
Referring to Claim 10, arguments analogous to claim 9 are applicable herein.   Thus, the apparatus of claim 10 is rejected for the same reasons discussed in the rejection of claim 9.
	
Referring to Claim 11, arguments analogous to claim 9 are applicable herein.   Thus, the apparatus of claim 11 is rejected for the same reasons discussed in the rejection of claim 9.

	Referring to Claim 12, arguments analogous to claim 9 are applicable herein.   Thus, the apparatus of claim 12 is rejected for the same reasons discussed in the rejection of claim 9.

Referring to Claim 17, the combination of Vandeweerd in view of Chang teaches the information processing apparatus according to claim 5 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140) , wherein the predetermined process is a process of preventing information related to at least one of the user or the image data from being stored in the image processing apparatus (See Vandeweerd, Fig. 6, Step 652, Sect. [0101], the processor 202 may disable a trigger mechanism for capturing the image data by an application on the electronic device 110. For example, the processor 202 may disable a trigger mechanism associated with the camera application 222. That is, the processor 202 may not allow the camera application 222 to store images or videos to memory. Similarly, the processor 202 may not allow the camera application 222 to access image data.).

Referring to Claim 18, the combination of Vandeweerd in view of Chang teaches the information processing apparatus according to claim 1 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140), 
wherein the processor is further configured to acquire a default security policy of at least one of a first default security policy set in advance with respect to the user or a second default security policy set in advance with respect to a logical image processing apparatus that receives the image data transmitted from the user (See Vandeweerd, Sect. [0086], security marker frames 320 may include a plurality of boundary presence markers scattered across each security marker frame 320. That is, in addition to a security marker 415e, security presence markers may be displayed at repeated intervals across the security marker frames 320. Each security presence marker may, for example, be a small circle that may be spaced 100 pixels from an adjacent security presence marker. Accordingly, even though the security marker 415e may not be within a field of view 114 of a camera 112, a processor 202 may determine that image data being captured is associated with a security marker 415e, that the security marker 415e may not be within the field of view 114, and that a security policy may need to be applied.), and
generate a new security policy from the acquired default security policy and a security policy including the attribute information (See Vandeweerd, Sect. [0093], the processor 202 may capture image data using a camera 112 of the electronic device 110 and may generate a captured image 450 by merging image data representing media content frames 310 and image data representing security marker frames 320. That is, the captured image 450 may include image data associated with contents being displayed on a display screen 410, a background scene 460, and security markers 415. To detect a security marker 415, the processor 202 may analyze the captured image 450 and identify predetermined features that may be defined in a database or memory device of the electronic device 110.).

	Referring to Claim 19, the combination of Vandeweerd in view of Chang teaches the information processing apparatus according to claim 18 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140), 
wherein priorities are set on the security policy including the attribute information, the first default security policy, and the second default security policy (See Vandeweerd, Sect. [0119], if the server system 140 determines that the received captured image data needs to be secured, the server system 140 may transmit a message to the originating electronic device 110 and request that the processor 202 of the electronic device 110 apply a further security policy to the flagged image data. Accordingly, the server system 140 may dynamically determine whether image data associated with a security marker 415 needs to be secured.), and 	
(See Vandeweerd, Sect. [0120] lines 9-14, if the server system 140 determines, based on the received meta-data, that the image data needs to be secured, the server system 140 may transmit a message to the originating electronic device 110 and require that the processor 202 of the electronic device 110 apply a further security policy to the flagged image data.).

Referring to Claim 20, arguments analogous to claim 1 are applicable herein.  A non-transitory computer readable medium storing an information processing program causing a computer to function as: the information processing apparatus according to claim 1 is explicitly/inherently taught as evidenced by (See Vandeweerd, Fig. 2, Processor 202, Sect. [0037], The electronic device includes a controller including at least one processor 202 (such as a microprocessor) which controls the overall operation of the electronic device 110. The processor 202 may be communicatively coupled to the device subsystems such as one or more output interfaces (such as a display 208, a flash 206, and/or a speaker (not shown)), one or more input interfaces (such as a camera 112, control buttons (not shown), a touch-sensitive overlay (not shown) associated with a touchscreen display, and/or other input interfaces), and memory (such as flash memory 210, random access memory (RAM) 212, read only memory (ROM) 214, a secure chip 216, etc.). 

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandeweerd (US PG. Pub. 2017/0302822 A1) in view of Chang (US PG. Pub. 2013/0293696 A1); and further in view of Amou (US PAT. No. 6,178,415 B1).

	Referring to Claim 13, the combination of Vandeweerd in view of Chang; and further Amou teaches the information processing apparatus according to claim 9 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140). 
The combination of Vandeweerd in view of Chang fails to explicitly teach wherein the specifying information is information that includes at least one of a name of the user or a name of the image data.
	However, Amou teaches teach wherein the specifying information is information that includes at least one of a name of the user or a name of the image data (See Amou, Figs. 5, 7A-7B, 8A-8B, 9A-9B, Heading Phrase 502, Col. 7 lines -11, The retrieving conditions setting screen 500 shown in FIG. 5 comprises a display button 501 for a list of candidate heading phrases (i.e. name of user image data title) for displaying a list of candidate heading phrases registered in the candidate conditions list table 201 shown in FIG. 3, a heading phrase setting box 502 for setting therein a heading phase specified from the displayed list of heading phrases a heading phrase of setting box 502 for setting therein a heading phrase specified from the displayed list of heading phrases ).).

(See Amou, Col. 1 lines 9-16).  Therefore, it would have been obvious to combine Vandeweerd in view of Chang and further Amou to obtain the invention as specified in claim 13.

Referring to Claim 14, arguments analogous to claim 13 are applicable herein.   Thus, the apparatus of claim 14 is rejected for the same reasons discussed in the rejection of claim 13.

	Referring to Claim 15, the combination of Vandeweerd in view of Chang; and further Amou teaches the information processing apparatus according to claim 5 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140).
	The combination of Vandeweerd in view of Chang fails to explicitly teach wherein the predetermined process is a non-specifying process of outputting a processing result 
However, Amou teaches wherein the predetermined process is a non-specifying process of outputting a processing result of the image processing in a form in which at least one of the user or the image data is not specified (See Amou, Fig. 4, Col. 10 lines 35-47, when it is determined in step S610 that execution of retrieval and selection has not been specified, namely that display of the list of candidate conditions for retrieving has been specified, the retrieval/selection software 200 shifts the processing to step S613. In this case, the candidate condition for retrieving specified and set as a condition for retrieving in step S608 is "a word level", so that the candidate condition for retrieving of "a word level" that is the same as the above condition is excluded, and the candidate conditions for retrieving "a phrase level" and "adverbial expression" are also excluded according to the excluded candidate conditions list table 202 shown in FIG. 4.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the predetermined process is a non-specifying process of outputting a processing result of the image processing in a form in which at least one of the user or the image data is not specified.  The motivation for doing so would have been to allow a phrase retrieving/selecting method in which convenience in processing for retrieving and selecting a phrase can be improved by providing candidate conditions for retrieving that help a user in setting the retrieval condition and also to a computer-readable recording medium with a program making a (See Amou, Col. 1 lines 9-16).  Therefore, it would have been obvious to combine Vandeweerd in view of Chang; and further Amou to obtain the invention as specified in claim 15.

	Referring to Claim 16, the combination of Vandeweerd in view of Chang; and further Amou teaches the information processing apparatus according to claim 15 (See Vandeweerd, Fig. 1, Sect. [0036], Server System 140). 
The combination of Vandeweerd in view of Chang fails to explicitly teach wherein the non-specifying process is a process of concealing at least one of a name of the user or a name of the image data on a display unit of the image processing apparatus.
However, Amou teaches wherein the non-specifying process is a process of concealing at least one of a name of the user or a name of the image data on a display unit of the image processing apparatus (See Amou, Col. 9 lines 58-64, the user can not specify any of candidate conditions for retrieving excluded by the processing in step S613 because they are not displayed, instead, corresponding candidate conditions for retrieving may be set so as not to be specified, and also by displaying these conditions in gray-out mode teaching the user that these conditions can not be specified.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the non-specifying process is a process of concealing at least one of a name of the user or a name of the image data (See Amou, Col. 1 lines 9-16).  Therefore, it would have been obvious to combine Vandeweerd in view of Chang; and further Amou to obtain the invention as specified in claim 16.

Cited Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Plaza Fonseca et al. (US PG. PUB. 2013/0042298 A1) discloses a system and a method in which a user makes a service request with a service provider through a data network.  The service provider receives from trust generating equipment, located in an access provider, an assessment of the security level of the user; said equipment in turn receiving a delivery of information about the trust level provided by said user; and in order for the aforementioned equipment to collect information about the user identity, the network traffic generated by the user, the security status of the user device and the geographical location of the user device, this information being 
analyzed and summarized in a trust label which is sent to the service provider.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darryl V. Dottin whose telephone number is (571)270-54715471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DARRYL V DOTTIN/
Examiner, Art Unit 2677

/MIYA J WILLIAMS/Acting Supervisory Patent Examiner of Art Unit 2677